Citation Nr: 1544473	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-43 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for bilateral plantar fasciitis, currently rated 30 percent disabling.

2.  Entitlement to an initial increased rating for migraine headaches, currently rated 30 percent disabling.

3.  Entitlement to an initial increased rating for right shoulder, degenerative joint disease, currently rated 10 percent disabling.

4.  Entitlement to an initial increased rating for left shoulder, degenerative joint disease, currently rated 10 percent disabling.

5.  Entitlement to an initial increased rating for left hip strain, currently rated 10 percent disabling.

6.  Entitlement to an initial increased rating for right hip strain, currently rated 10 percent disabling.

7.  Entitlement to an initial increased rating for left knee, patellofemoral syndrome, status postoperative plica excision, currently rated 10 percent disabling.

8.  Entitlement to an initial compensable rating for hypertension.

9.  Entitlement to an initial compensable rating for hemorrhoids.

10.  Entitlement to an initial compensable rating for eczematous seborrheic dermatitis.

11.  Entitlement to an initial compensable rating for acne and rosacea.

12.  Entitlement to an initial increased rating for dysphagia residual, status postoperative esophageal dilation, currently rated 10 percent disabling.

13.  Entitlement to an initial increased rating for cervical spine, degenerative joint disease, currently rated 10 percent disabling.

14.  Entitlement to service connection for sleep apnea.

15.  Entitlement to an initial increased rating for prostatis, benign prostatitis hypertrophy, dysuria, currently rated 20 percent disabling.  

16.  Entitlement to an initial compensable rating for lumbar spine, degenerative disc disease.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to March 2009.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2009 rating decision, the RO granted, in pertinent part, entitlement to service connection for bilateral plantar fasciitis (0%); migraine headaches (0%); right shoulder, degenerative joint disease (0%); left shoulder, degenerative joint disease (0%); left hip strain (0%); right hip strain (0%); left knee, patellofemoral syndrome, status postoperative plica excision (0%); hemorrhoids (0%); eczematous and seborrheic dermatitis (0%); acne and rosacea (0%); dysphagia residual, status postoperative esophageal dilation (10%); cervical spine, degenerative joint disease (10%); and lumbar spine, degenerative disc disease (0%), all effective April 1, 2009.  The RO denied, in pertinent part, entitlement to service connection for sleep apnea, hypertension, costochondritis, bilateral ankle disabilities, facial myokymia, prostate disorder, bilateral ingrown toenails, and right wrist disability.  In an August 2009 rating decision, the RO granted entitlement to service connection for hypertension (0%), effective April 1, 2009.  The Veteran perfected an appeal with regard to the denials of service connection and the disability ratings assigned.  See Virtual VA entries, 05/08/2009 Rating Decision - Narrative and 08/27/2009 Rating Decision - Narrative.

In a July 2014 decision, the Board denied entitlement to service connection for costochondritis, bilateral ankle disabilities, facial myokymia, bilateral ingrown toenails, and granted entitlement to service connection for a right wrist disability manifested by tendonitis extensor digitorum longus and benign prostatic hypertrophy and hyperplasia.  The Board remanded the issues of entitlement to initial increased ratings for hypertension, dysphagia and reflux, cervical spine disability, bilateral shoulder disabilities, bilateral hip disabilities, left knee disability, bilateral plantar fasciitis, migraine headaches, acne and rosacea, dermatitis, and hemorrhoids, and the sleep apnea service connection issue.  See 07/02/2014 VBMS entry, Remand BVA or CAVC.

In an August 2014 rating decision, the RO, in pertinent part, implemented the Board's grant of service connection for prostatitis, benign prostatitis hypertrophy, dysuria, assigning a 20 percent disability rating, effective April 1, 2009.  See 08/11/2014 VBMS entry, Rating Decision - Narrative.  In October 2014, the Veteran filed a notice of disagreement with the disability rating assigned.  See 10/27/2014 VBMS entry, VA 21-4138 Statement in Support of Claim.

In a June 2015 rating decision, the RO assigned the following ratings effective April 1, 2009:  bilateral plantar fasciitis (30%); migraine headaches (30%); right shoulder, degenerative joint disease (10%); left shoulder, degenerative joint disease (10%); right hip strain (10%); left hip strain (10%); and, left knee, patellofemoral syndrome, status postoperative plica excision (10%).  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a July 2015 submission, the Veteran raised the issues of entitlement to service connection for peripheral neuropathy, secondary to service-connected disabilities; penile condition/erectile dysfunction, secondary to hypertension; and microvascular artery disease/endothelial dysfunction (atherosclerosis)/coronary artery disease/arterial blockages/supraventricular arrhythmias, secondary to hypertension; neuralgia, secondary to service-connected disabilities; fatty liver disease, secondary to hypertension.  See VBMS entries, 07/16/2015 Medical Treatment Record-Non-Government Facility, 07/13/2015 Correspondence, 07/11/2015 VA 21-526EZ, Fully Developed Claim (Compensation).  The issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to initial increased ratings for bilateral plantar fasciitis; migraine headaches; bilateral shoulder disabilities; bilateral hip disabilities; left knee disability; hypertension; hemorrhoids; eczematous seborrheic dermatitis; acne and rosacea; dysphagia residual, status postoperative esophageal dilation; cervical spine disability; prostatis, benign prostatitis hypertrophy, dysuria; and, lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence shows that the Veteran has sleep apnea as a result of active service.


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A January 2008 sleep study from Keesler Medical Center reflects assessments of mild sleep fragmentation with decreased overall sleep efficiency and REM% sleep; mild bradycardia; severe snoring; mild obstructive sleep disordered breathing, mild PLMS, bruxism, oxygen desaturation; subjective excessive sleepiness; and, sleep initiation/maintenance for insomnia.  The diagnosis was mild obstructive sleep apnea.  See 07/13/2015 VBMS entry, STR-Medical-Photocopy.  

A January 2009 VA examination report reflects the Veteran's reports of having sleep problems since 1991.  The examiner did not perform a sleep study, but rather cited to the January 2008 study which the examiner noted showed obstructive sleep apnea.  The examiner's assessment was sleep apnea.  See 12/16/2008 Virtual VA entry, VA Examination at 15, 21, 23.

Correspondence dated in October 2014 from L.V., M.D., reflects the opinion that the Veteran's sleep apnea began during service when he presented to the Keesler Medical Center in 2007.  His symptoms presented in 2007 were the same symptoms presented in September 2014.  See 07/13/2015 VBMS entry, Third Party Correspondence.

In March 2015, the Veteran underwent a VA examination to assess the etiology of his sleep apnea.  The examiner commented that the Veteran's in-service PSG results did not meet VA disability standards for a diagnosis of sleep apnea, as the Apnea/ Hypopnea Index was less than 5 events per hour and there was no significant oxygen desaturation.  The Veteran's subsequent PSG and CPAP trials were conducted subsequent to his separation from service, and after he gained approximately 20 to 30 pounds.  Thus, the examiner concluded that the Veteran's mixed sleep apnea was not incurred in service and is not due to, caused by, or the result of military duty or deployment exposures.  See 03/19/2015 VBMS entry, C&P Exam.  

Despite the negative VA etiological opinion, in light of the in-service symptomatology and assessment, the pre-separation VA examination findings, and the opinion that his symptoms in 2007 were similar to those shown in 2014, the claim will be granted based on the application of benefit of the doubt in the Veteran's favor.  The Board finds that service connection is warranted for sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.  


REMAND

The June 2015 Supplemental Statement of the Case references consideration of treatment records from Lackland Air Force Base (AFB) and Keesler AFB (Tricare) for the period November 1995 to April 2014.  VBMS contains multiple entries with in-service and post-service records from Keesler AFB; however, these records appear to have all been submitted piecemeal by the Veteran and were not obtained through VA channels.  The Veteran has submitted piecemeal records pertaining to each service-connected disability but it is not clear whether these records constitute the entirety of the treatment records on file.  A May 2015 VA examination addendum reflects review of documents dated from June 2014 to September 2014 pertaining to the skin; however, it is not clear whether these are VA or other federal records, and such records have not been associated with the virtual folder.  VA must associate the entirety of the Veteran's treatment records from Lackland and Keesler AFB for the period from April 1, 2009 to the present.  

On the February and March 2015 VA examination reports of record, the examiner checked the box indicating review of VA treatment records.  However, no VA treatment records have been associated with the virtual folder.  The examiner commented that there have been no consults nor any surgeries listed for the Veteran through the VA system.  Due to this conflicting information, VA should ensure that any and all VA treatment records dated from April 1, 2009 are associated with the virtual folder.  

Prostatis, benign prostatitis hypertrophy, dysuria

In an August 2014 rating decision, the RO implemented the Board's grant of service connection for prostatitis, benign prostatitis hypertrophy, dysuria, assigning a 20 percent disability rating, effective April 1, 2009.  See 08/11/2014 VBMS entry, Rating Decision - Narrative.  In October 2014, the Veteran filed a notice of disagreement with the disability rating assigned.  See 10/27/2014 VBMS entry, VA 21-4138 Statement in Support of Claim.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Lumbar spine, degenerative disc disease

As detailed above, in the May 2009 rating decision the RO granted entitlement to service connection for lumbar spine degenerative disc disease, assigning a noncompensable rating.  Despite the Veteran perfecting an appeal with regard to this issue, unfortunately such issue was not included in the July 2014 Board Decision/Remand.  See 08/24/2010 Virtual VA entry, Statement of Case (SOC).  The Board notes that the Veteran purportedly perfected his appeal in October 2010; however, VA could not locate the document.  See 11/26/2013 Virtual VA entry, VCAA/DTA Letter.  A substantive appeal (VA Form 9) received in January 2014 reflects that the Veteran checked the box pertaining to a desire to continue his appeal with regard to all issues listed on the Statement of the Case.  See 01/06/2014 VBMS entry, VA 9 Appeal to Board of Appeals.  Likewise, such issue was not included in the June 2015 Supplemental Statement of the Case.  Thus, such issue must be readjudicated based on all of the evidence of record, to include the findings contained in the May 2015 VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the VBMS/Virtual VA folders, the entirety of the Veteran's treatment records from Lackland and Keesler AFBs for the period from April 1, 2009.

Associate with the VBMS/Virtual VA folders any VA treatment records for the period from April 1, 2009.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Readjudicate the initial increased rating issues in appellate status, to include the lumbar spine disability issue.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

3.  Issue a statement of the case with regard to the issue of entitlement to an initial increased rating for prostatis, benign prostatitis hypertrophy, dysuria.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


